            Case 1:21-cr-00037-TNM Document 17 Filed 03/07/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :       Case No. 21-cr-37 (TNM)
                                                      :
TIMOTHY LOUIS HALE-CASANELLI,                         :
                                                      :
                    Defendant.                        :

                     JOINT MOTION FOR AN EXTENSION OF TIME

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Jonathan Zucker, Esq., respectfully submit this Joint Motion for an

Extension of Time for the United Sates to file its Response to Defendant’s Motion to Modify Bond

to Place Defendant on Conditional Release Pending Trial (Docket Entry 13). The bases for this

motion are as follows:

       1.       On March 2, 2021, Defendant filed a motion for release pending trial. (Docket

Entries 13, 14). Defendant’s motion includes recommended third-party custodians.

       2.       On March 4, 2021, the Court ordered the United States to respond to Defendant’s

motion by March 8, 2021.

       3.       On March 5, 2021, the United States received a substantial amount of processed

digital evidence from the case agents, including a full Cellebrite extraction of Defendant’s cellular

telephone. Much of this evidence is relevant to the Court’s consideration of Defendant’s motion.

       4.       Undersigned counsel communicated with counsel for the Defendant via telephone

on March 7, 2021, and informed him that undersigned counsel would be able to respond to

Defendant’s motion according to the Court’s established deadline, but that such response would

necessarily include evidence that Defendant has not yet seen.
            Case 1:21-cr-00037-TNM Document 17 Filed 03/07/21 Page 2 of 3




       5.       During that telephone call, undersigned counsel and counsel for Defendant agreed

that a review of such evidence may affect Defendant’s position vis-à-vis the pending motion.

Undersigned counsel and counsel for Defendant also agreed that the Court would likely prefer to

hear a fulsome and informed discussion of this evidence prior to ruling on any such motion.

       6.       Undersigned counsel and counsel for Defendant have agreed to communicate in the

coming days regarding the provision of discovery and the issue of detention.

       WHEREFORE, the parties respectfully request that the Joint Motion for an Extension of

time be GRANTED, and that the United States be ordered to respond to Defendant’s motion not

later than March 12, 2021.

                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                D.C. Bar No. 415793

                                         By:     /s/ James B. Nelson
                                                 JAMES B. NELSON
                                                 D.C. Bar No. 1613700
                                                 Assistant United States Attorney
                                                 Federal Major Crimes Section
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-6986
                                                 james.nelson@usdoj.gov


                                            /s/
                                            Jonathan Zucker #384629
                                            37 Florida Avenue, NE, Suite 200
                                            Washington, DC 20002
                                            (202) 624-0784
                                            jonathanzuckerlaw@gmail.com
                                        Counsel for Timothy Hale-Cusanelli



                                                   2
        Case 1:21-cr-00037-TNM Document 17 Filed 03/07/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, March 7, 2021.




                                      By:       /s/ James B. Nelson
                                                JAMES B. NELSON
                                                D.C. Bar No. 1613700
                                                Assistant United States Attorney
                                                Federal Major Crimes Section
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                (202) 252-6986
                                                james.nelson@usdoj.gov




                                                3
